                 Case 2:15-cv-01841-APG-EJY Document 84 Filed 08/31/20 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


OCWEN LOAN SERVICING, LLC, a
Florida Company,                                       DEFAULT
                                                       JUDGMENTJUDGMENT
                                                                 IN A CIVILIN A CIVIL CASE
                                                                            CASE
                 Plaintiff,
       v.                                              Case Number: 2:15-cv-01841-APG-EJY
BFP INVESTMENTS 5, LLC, a Nevada
Limited Liability Company,

                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
default judgment is hereby entered in favor of BFP Investments 5, LLC against Cross Defendant Sherreth
Jones.




         8/31/2020
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ J. Callo
                                                             Deputy Clerk
